                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ANTWAN MATTAWS
ADC #108865                                                                          PLAINTIFF

v.                              Case No. 5:18-cv-00169-KGB/JTR

SUSAN POTTS, Administration Department,
Drew County Jail; et al.                                                         DEFENDANTS

                                            ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 3). No objections have been filed, and the time to file

an objection has passed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects (Dkt. No. 3). Accordingly, the Court dismisses without prejudice plaintiff Antwan

Mattaws’s complaint (Dkt. No. 1). The Court grants Mr. Mattaws’s motion for status update and

notice of change of address (Dkt. No. 4). The Court directs the Clerk of Court to update Mr.

Mattaws’s address pursuant to his notice of change of address. The Court also certifies, pursuant

to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order would not be taken in

good faith. Judgment shall be entered accordingly.

       So ordered this 5th day of June, 2019.



                                                   _______________________________
                                                   Kristine G. Baker
                                                   United States District Judge
